Citation Nr: 1129415	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  The Veteran died in 2003 at the age of 58.  The Appellant is his mother.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefit sought on appeal.  
			
In July 2007, October 2008, and April 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

As noted by the Board previously, the the issue of entitlement to reimbursement of medical expenses has been repeatedly raised by the Appellant and referred to the RO for action in two previous remands.  To date, the issue has still not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. During his lifetime, the Veteran was awarded service connection for an appendectomy scar.

2. The Veteran's death certificate reflects that he died as a result of an embolism and thrombosis of an unspecified artery.

3. The medical evidence establishes that the Veteran's death due to an embolism and thrombosis of an unspecified artery; there is no evidence that it was related to service or to the Veteran's service-connected appendectomy scar.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death, nor was the Veteran's cause of death due to or accelerated by treatment of any service-connected disability. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's death was due to a head injury she alleges he sustained while on active duty, or alternatively, to herbicide exposure and/or complications of diabetes, which she contends was due to herbicide exposure.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.

VA's duties to the claimant
The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

      A. Duty to notify
The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310, VCAA notice must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Notice of the general criteria for service connection for the cause of a Veteran's death was sent to the Appellant in a letter issued in December 2003, prior to the denial of service connection for the cause of the Veteran's death. Additional notice was sent in August 2007 and November 2008.  These letters provided the Appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  Additionally, a separate letter of February 2010 provided the Appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
      
Further, in November 2008 the Appellant was sent a notice letter complying with the requirements of Hupp. While the Appellant was not sent Hupp-compliant notice when the appeal was initially adjudicated in 2004, this defect in notice was "cured" following the Board 2008 Remand, and the appeal was thereafter readjudicated. The Appellant has not raised any claim that she was prejudiced by lack of notice in compliance with Hupp. There is no presumption that any timing or content notice resulted in prejudice to the Appellant. Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009). As such, no further notice to the Appellant is required.

The record establishes that the Appellant has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision. The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Appellant. This appeal may be adjudicated without further notification.

      B. Duty to assist
VA has a duty to assist a claimant in the development of the claim. This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Service treatment records are associated with the claims file. In this case, since the Veteran is deceased, review of the clinical records has been substituted for providing examination.

VA outpatient records have been associated with the claims file. The summary of the Veteran's final hospitalization has been obtained from the VA facility in which the Veteran was treated. All identified records were requested, and the Appellant was notified of the results of these requests. The Appellant has been afforded the opportunity for a personal hearing but has not requested one. The Appellant has had a full and fair opportunity to present evidence and develop her claim in the eight years since she submitted the claim in 2003, shortly after the Veteran's death. While no medical opinion has been sought with respect to the Appellant's claim, the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case. See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the claimant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection, Cause of Death
When a veteran dies from a service- connected or compensable disability, DIC benefits may be awarded to a surviving spouse, child, or parent of the veteran. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010). DIC benefits payable to parents are subject to limitations on annual income. See 38 U.S.C.A. § 1315 (West 2002 & Supp. 2009); 38 C.F.R. § 3.25 (2010). The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal cause or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's death. 38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the Veteran died in June 2003. According to the original death certificate recently obtained upon the directives of the Board in the April 2010 remand, the causes of the Veteran's death were an embolism and thrombosis of an unspecified artery.  

At the time of his death, the Veteran was service-connected for an appendectomy scar only.  He had no other service-connected disabilities. A review of the Veteran's service medical records does not reveal the existence of an embolism or thrombosis in service.  The Veteran's separation examination revealed normal findings in every area with the exception of a tattoo or mark on his left shoulder.  

Since service, the record reveals no competent evidence of a nexus between the causes of the Veteran's death and his period of service or any service- connected disability. Boyer v. West, 210 F.3d 1350, (Fed. Cir. 2000) 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). That is, there is simply no medical evidence that establishes a link between the Veteran's embolism and thrombosis and his period of service or his service-connected appendectomy scar. 

Post-service, the earliest medical evidence of record is dated from the 1990s, more than twenty years after the Veteran's discharge.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time for treatment after discharge from service is a factor for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). Consequently, a presumption of in-service incurrence for thrombosis of the brain is not for application. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3). Also, service connection may not be established for the Veteran's embolism or thrombosis based on chronicity in service or post- service continuity of symptomatology for a disorder seen in service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

To address the Appellant's specific arguments in this case, in a March 2006 letter she indicated that during the Veteran's Vietnam service he suffered a fall while onboard ship.  In the accident, she contends he struck his head and received several stitches.  She contends that following this, he suffered from several strokes post-service.  It appears she relates the Veteran's death to this in-service head injury.  Alternatively, in a December 2008 letter she alleges that the Veteran was exposed to herbicides while on active duty, and that he suffered from diabetes due to this herbicide exposure.  She further contends that the Veteran died as a result of medical conditions secondary to diabetes.

With regard to the head injury, the Veteran's service treatment records are silent for documentation of a fall or a head injury and he was not service-connected for any residual of a head injury.  Additionally, no medical provider has related the Veteran's death to such an event.  Similarly, the Veteran was not service-connected for diabetes and no medical provider has related his death to diabetes or to herbicide exposure.  Service connection for an embolism or thrombosis is not available on a presumptive basis as due to Agent Orange exposure because these conditions are not a listed disease and the Secretary recently reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009). However, the Appellant is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Appellant, as a layperson, lacks the competency to opine on the etiological cause of the Veteran's fatal embolism and thrombosis. As noted above, a medical opinion has not been sought in this case because the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) have not been met. See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The preponderance of the weight of the evidence is against the appeal. There is no reasonable doubt to resolve in the Appellant's favor. The appeal must be denied. 


ORDER

The appeal for service connection for the cause of the Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


